Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 11, 2021.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-21-00541-CV



  IN RE STEVEN HOTZE, M.D., HONORABLE SID MILLER, GERRY
 MONROE, RANDOLPH PRICE, ALAN HARTMAN, ALAN VERA, AND
                 GREGORY BLUME, Relators


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                            Harris County, Texas

                        MEMORANDUM OPINION

      On September 24, 2021, relators Steven Hotze, M.D., Hononable Sid Miller,
Gerry Monroe, Randolph Price, Alan Hartman, Alan Vera, and Gregory Blume filed
a petition for writ of mandamus in this court. See Tex. Elec. Code Ann. § 273.061.
In the petition, relators complain that Isabel Longoria, Elections Administrator,
Harris County, Texas, is sending applications to vote by mail to all registered voters
age 65 and older. Relators ask this court to compel Longoria to send applications to
vote by mail only to those who request them.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We also dismiss
Longoria’s motion to dismiss as moot.


                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                          2